DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 19 February 2021.
Claims 1-15 have been amended.
Claims 16-20 are new.
Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the objection of claim 1 in view the claimed amendments. 
The Examiner respectfully rescinds the 35 U.S.C. 112(b) of claims 3, 5 & 6 in view of the claimed amendments.  

Response to Arguments
Applicant’s arguments, see page 12, filed 19 February 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bizarro et al. US 2019/0066111 A1.
With respect to the 35 U.S.C. 101 rejection applicant argues, “Here, under Step 2A the claims do not merely recite an abstract idea without significantly more. Rather, independent claim 1 integrates a unique combination of features into a practical application. More particularly, claim 1 recites a specific combination of computer-implemented elements having two computer-implemented approval logs, along with a computer-implemented approval anomaly detector, each in communication with the payment interchange network, where the first approval log receives the attributes solely from a first party, while the second approval log receives the attributes solely from a second party. This specific combination is integral to the claim, and is analogous to using an alleged judicial exception in conjunction with a specific machine. Additionally, the provision of two computer-implemented approval logs, as claimed, provides the benefit of enabling parties to participate in fraud detection without having to share details about how to decode messages addressed to them (see specification page 5:16-19) - thereby enhancing overall security of the payment network. Each of these aspects supports the conclusion that the claim integrates the alleged judicial exception into a practical application. See MPEP 2106.04(d). Furthermore, taken as a whole the claims recite elements that amount to an inventive concept - “significantly more” than a mere abstract idea. See MPEP 2106.05 (Step 2B). Independent claim 1 includes elements which, taken as a whole, are not merely conventional activity. Rather, the claims recite unconventional features that were not previously known in the art. For example, the specific combination of computer-implemented elements recited in claim 1 (two computer-implemented approval logs and a computer-implemented approval anomaly detector, each in communication with the payment interchange network), present an unconventional combination of elements and functionality, as evidenced by the novelty of the combination over the cited reference (Arrabothu - as explained further below in addressing the claim rejections under 35 U.S.C. §103). As such, taken as a whole the claimed features are novel and unconventional, which indicates an inventive concept. See MPEP 2106.05(d).”
The Examiner respectfully disagrees.	In determining whether a claim integrates a judicial exception into a practical application, consideration into whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. In making this determination, a determination of whether there is a technical explanation as to how to implement the invention in the specification, and if the claim itself reflects the improvement in technology. Applicant’s claims lacks a technical explanation as to how to implement the invention as described in the specification.  The claimed receiving a first approval log and a second approval log, storing transaction attributes and retrieving the first and second approval logs do not purport an improvement in the functioning of the computer itself or any other technology or technical field but rather narrows the abstract idea. For these reasons applicant’s arguments. 
The payment interchange network is an additional element which is used to transfer data. The payment interchange network is recited at a high level of generality and represents insignificant extra solution activity (i.e. data transmission).  The controller is also an additional element which is configured to carry out limitations. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
As explained previously, the additional element of the payment interchange network receiving, storing and retrieving a first and second approval log and transaction attributes are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Furthermore, the additional element of receiving, storing and retrieving a first and second approval log and transaction attributes are recited at a high level of generality amounting to receiving, storing and retrieving information in memory which are well understood routine and conventional activity (see MPEP 2106.05(d) (II)). These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of anomaly detection in financial transactions without significantly more. 
The claim(s) recite(s) providing a first computer-implemented approval log in communication with the payment interchange network, the first approval log configured to: receive solely from a first party via the payment interchange network a first primary account number and one or more transaction attributes from a plurality of approved financial transactions associated with the first primary account number; and store the one or more transaction attributes as a plurality of approval events associated with the first primary account number at the approval log; providing a second computer-implemented approval log in communication with the payment interchange network, the second approval log configured to: receive solely from a second party via the payment interchange network one of the first primary account number or a second primary account number and one or more transaction attributes from a plurality of approved financial transactions associated with the first primary account number or the second primary account number: and store the one or more transaction attributes as a plurality of approval events associated with the first primary account number or the second primary account number: providing a computer-implemented approval anomaly detector in communication with the payment interchange network, the approval anomaly detector configured to:  retrieve from each of the first approval log and the second approval log, via the payment interchange network, a plurality of approval events for one or more stored transaction attributes; assess the plurality of approval events for the presence of one or more anomalies; and provide the one or more anomalies to one or more parties associated with the payment interchange network. These limitations recite reducing risk in financial transactions. Thus, the claim recites a fundamental economic practice, which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of the payment interchange network is an additional element which is used to transfer data. The payment interchange network is recited at a high level of generality and represents insignificant extra solution activity (i.e. data transmission).  The controller is also an additional element which is configured to carry out limitations. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
As explained previously, the additional element of the payment interchange network receiving, storing and retrieving a first and second approval log and transaction attributes are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Furthermore, the additional element of receiving, storing and retrieving a first and second approval log and transaction attributes are recited at a high level of generality amounting to receiving, storing and retrieving information in memory which are well understood routine and conventional activity (see MPEP 2106.05(d) (II)). These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
Dependent claims 2-15 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arrabothu et al. US 2019/0385170 A1, hereafter Arrabothu in view of Bizarro et al. US 2019/0066111 A1, hereafter Bizarro.
Claim 1 & 16
Arrabothu disclose:
providing a first computer-implemented approval log in communication with the payment interchange network the first approval log configured to: (para. 0005: “plurality of new approved transactions” Para. 0017: interchange network);
receive solely from a first party via the payment interchange network (para. 0005);
a  first primary account number and (para. 0022 & 0056);
one or more transaction attributes from a plurality of approved financial transactions associated with the first primary account number (para. 0022 & 0056);
store the one or more transaction attributes as a plurality of approval events associated with the first primary account number (para. 0005, 0022 & 0056);
providing a computer-implemented approval anomaly detector in communication with the payment interchange network, the approval anomaly detector configured to: (para. 0005);
provide the one or more anomalies to one or more parties associated with the payment interchange network (para. 0046).
Arrabothu does not disclose the following, however Bizarro does:
providing a second computer-implemented approval log in communication with the payment interchange network, the second approval log configured to (para. 0034, 0075 & 0086):
receive solely from a second party via the payment interchange network one of the first primary account number or a second primary account number and one or more transaction attributes from a plurality of approved financial transactions associated with the first primary account number or the second primary account number (para. 0034, 0075 & 0086); and
 store the one or more transaction attributes as a plurality of approval events associated with the first primary account number or the second primary account number (para. 0086):
retrieve from each of the first approval log and the second approval log, via the payment interchange network, a plurality of approval events for one or more stored transaction attributes  (para. 0086, 0087, 0088 & 0089);
assess the plurality of approval events for the presence of one or more anomalies  (para. 0086, 0087, 0088 & 0089); and
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Bizarro with the technique of Arrabothu because “the detection of potentially fraudulent transactions is useful for determining which transaction entries (among possibly hundreds of thousands) to further examine. This improves the efficiency of fraud detection by removing those transactions that are not potentially fraudulent from further analysis” (Bizarro para. 0026).  Therefore, the design incentives of improving the efficiency of fraud detection by removing those transactions that are not potentially fraudulent from further analysis provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 2
Arrabothu disclose:
assessing a risk of fraud during a further financial transaction associated with the primary account number based on the presence of one or more anomalies (para. 0004: “In response to the fraud prediction score being one of above or below the predetermined fraud detection score threshold, sending an authorization response may comprise denying, by the processor, the transaction request. In response to the fraud prediction score being one of below or above the predetermined fraud detection score threshold, sending an authorization response may comprise approving, by the processor, the transaction request.”); and
providing the risk of fraud to one or more parties associated with the payment interchange network (para. 0004: “In response to the fraud prediction score being one of above or below the predetermined fraud detection score threshold, sending an authorization response may comprise denying, by the processor, the transaction request. In response to the fraud prediction score being one of below or above the predetermined fraud detection score threshold, sending an authorization response may comprise approving, by the processor, the transaction request.”).

Claim 3
Arrabothu disclose:
assessing the risk of fraud is performed immediately before approval of the further financial transaction (para. 0004: “In response to the fraud prediction score being one of above or below the predetermined fraud detection score threshold, sending an authorization response may comprise denying, by the processor, the transaction request. In response to the fraud prediction score being one of below or above the predetermined fraud detection score threshold, sending an authorization response may comprise approving, by the processor, the transaction request.”)..

 

Claim 4
Arrabothu disclose:
assessing the plurality of approval events for the presence of one or more anomalies is performed immediately before approval of a further financial transaction (para. 0004).

Claim 5
Arrabothu disclose:
the one or more parties comprises one or more of the following: an Issuer, a Merchant, an Acquirer , a Consumer, a network provider and the first party is one of the following: the issuer, the merchant, the Acquirer, or the network provider (para. 0017 & 0018). 

Claim 6
Arrabothu disclose:
the one or more parties comprises one or more Issuers or one or more Merchants who approve the plurality of financial transactions  (para. 0017 & 0018).

Claim 7
Arrabothu disclose:
the one or more parties comprises one or more of the following: an Issuer, a Merchant, an Acquirer, a Consumer, a network provider (para. 0017, 0018); and the one or more anomalies are provided to the one or more of the following: the Issuer, the Merchant, the Acquirer, the Consumer, the network provider (para. 0046)


Claim 8 & 17
Arrabothu disclose:
wherein the one or more transaction attributes from a plurality of approved financial transactions associated with the first primary account number comprise an attribute more closely linked to the first primary account number than to the plurality of approved financial transactions (para. 0004 & 0022).


Claim 9
Arrabothu disclose:
card data, an expiration date, fixed card verification data, a CVC1 code, a fixed CVC2 code, a PAN geographic location, a PAN country code, Consumer data, Consumer account information, a Consumer geographic location, a Consumer partial address, a Consumer compressed address, a Consumer full address, a Consumer full zip (postal) code, a Consumer partial zip (postal) code, Consumer address verification data, an address verification result code, an Address Verification System (AVS) code, a Consumer full telephone number, a Consumer partial telephone number, a Consumer full email address, a Consumer partial email address, Issuer data, Issuer reference data, an Issuer geographic location, an Issuer partial address, an Issuer compressed address, an Issuer full address, an Issuer full zip (postal) code, an Issuer partial zip (postal) code, an Interbank Card Association (ICA) number (para. 0022 & 0031).

Claim 10 & 18
Arrabothu disclose:
wherein the one or more transaction attributes from a plurality of approved financial transactions associated with the first primary account number comprise an attribute more closely linked to the plurality of approved financial transactions than to the first primary account number (para. 0004 & 0022).

Claim 11
Arrabothu disclose:
a transaction reference, a transaction amount, a transaction date, a transaction time, Merchant data, a Merchant identification, a Merchant terminal identification, a Merchant category code, a Merchant geographic location, a Merchant country code, a Merchant partial address, a Merchant compressed address, a Merchant full address, a Merchant full zip (postal) code, a Merchant partial zip (postal) code, a Merchant IP address, a Merchant full url, a Merchant partial url, purchase information, a Universal Cardholder Authentication Filed (UCAF) code, a cryptogram, dynamic card verification data, a dynamic CVC2 code, a CVC3 code, chip field validation data , EMV validation data, a Card Verification Method (CVM) code, a Terminal Verification Results (TVR) code, an Authorization Request Cryptogram (ARQC) code, an Authorization Response Cryptogram (ARPC) code, an Action code, a Response code (para. 0004 & 0022).


Claim 12
Arrabothu disclose:
wherein the one or more transaction attributes from a plurality of approved financial transactions associated with the first primary account number comprises one or more of: Acquirer data, an Acquirer geographic location, an Acquirer country code, an Acquirer identification, an Acquirer reference number (para. 0022).

Claim 13
Arrabothu disclose:
providing a further computer-implemented approval anomaly detector in communication with the payment interchange network (para. 0005).

Claim 14 & 19
Arrabothu disclose:
wherein to receive from the first party via the payment interchange network the one or more transaction attributes from a plurality of approved financial transactions comprises: receiving one or more interchange messages associated with each approved financial transaction (para. 0004); and
selecting the one or more transaction attributes from the one or more interchange messages (para. 0005 & 0022) 

Claim 15 & 20
Arrabothu disclose:
an ISO 8583 standard, an EMV standard or protocol, or a 3D Secure (3DS) standard or protocol (para. 0098).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manjappa et al. [US 2020/0097579 A1] discloses “A method of detecting anomalous transactions in computer network log files includes obtaining an event log file that includes a plurality of lines of log output associated with respective transactions, obtaining a log entry pattern for a transaction type, the log entry pattern including a plurality of log entries associated with normal behavior of transactions of the transaction type, identifying a plurality of log entries associated with a transaction of the transaction type, comparing the plurality of log entries to the log entry pattern, and determining that the transaction is an anomalous transaction in response to the comparison.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KITO R ROBINSON/Primary Examiner, Art Unit 3619